             Case 7:21-cr-00083-VB Document 13 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :
                                                              :
                                                                   ORDER
v.                                                            :
                                                              :
                                                                   21 CR 83 (VB)
TYLIK D. WILSON BROWN,                                        :
                           Defendant.                         :
                                                              :
--------------------------------------------------------------x

        A status conference in this matter is scheduled for March 8, 2021, at 3:00 p.m. Because

of the current public health emergency, the Court will conduct the conference by telephone

conference call, provided that defendant waives his right to be physically present and consents to

appear by telephone after consultation with counsel.

        Accordingly, it is hereby ORDERED:

        1.       By March 3, 2021, defense counsel shall advise the Court in writing as to whether

his client waives his right to be physically present and consents to appear by telephone.

        2.       At the time of the scheduled hearing, all counsel and defendant shall attend by

calling the following number and entering the access code when requested:

        Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

        Access Code: 1703567

Dated: February 26, 2021
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
